DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application and preliminary amendment filed on 09/12/2019.
 Claims 1-14, 20-22 and 24-26 are currently pending in this application. Claims 15-19, 23 and 27 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/12/2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities: the claim recites “… comprising ingesting by the computer system preferences from a user …”, which appears to be “… comprising ingesting, by the computer system, preferences from a user …”. Note: suggested to review all claims for similar issues (e.g., claims 9, 12, etc.).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
. 

Claims 1-14, 20-22 and 24-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Claims 1 and 14 recite the limitations, “… outputting … indications of the orchestration strategy to be used to implement … by associated ones of the one (or more) process(s)”, however, it is not clear (1) whether a plurality of indications are outputted for the implementation or not; (2) whether a plurality of processes (e.g., the usage of “ones”) of one process (e.g., the term “one or more processes” is interpreted as “one process”) are used for processing of one data item or not. 
Claims 2-13, 20-22 and 24-26 depend from the claim 1 or 14, and are analyzed and rejected accordingly.

Claim 3 recites “… to a specific process and indicates a specific process to use to that consumes the one or more data items”, however, it is not clear (1) “a specific process” included in two different locations are the same or not; (2) what the applicant tries to limit the invention with the usage of the term, “process to use to that consumes the data item”.
Claim 5 recites “… certificates of compliance to regulations in a private manner … indicating the recommendations …”, however, it is not clear (1) whether “regulations” are the same with “regulatory requirements” of the claim 1 or not; (2) whether “a private 
Claim 6 recites “… in which regulatory requirements are not specified for certain ones of the one or more data items …”, however, it is not clear (1) the term “regulatory requirements” is the same as “regulatory requirements” of the claim 1 or not; 2) whether a plurality of data items (e.g., the usage of “ones”) can be out of the one data item (e.g., the term “one or more data items” is interpreted as “one data item”); and whether the term “not specified” is used to limit for “not specified requirements” or not.
Claims 7, 8, 20 and 21 recites “… assuming/inferring by the computer system a worst-case (or mostly likely) regulation for a given one of the one … in response to absence of a regulation being provided for the given data item”, however, it is not clear how to assume a worst-case regulation for the data item of the claim 1, which recites accessing regulatory requirements of the data item (e.g., how to assume/infer not having the already had regulation). Note: the term “a given one of the one data item” is interpreted as “a/the data item”.
Claims 9 and 22 recite “… regulations that might apply … responding … to any positive association from the user …”, however, it is not clear (1) whether the regulations are actually applied or not (e.g., the usage of “might”); and (2) what is positively associated from the user and how to define association or positively association.
Claim 10 recites “… asking, by the computer system, a user to confirm that a given data item is or is not subject … to any response from the user …”, however, it is 
Claims 11 and 24 recite “… strategy is performed in order to optimize a metric while preserving …”, however, it is not clear whether “a metric” has any relationship with the strategy or not (or omitting necessary steps/components which cause the claimed limitation unclear).
Claims 13 and 26 recite “… data usage by the application does not address compliance … ensures use of the application on the one or more data items will comply …”, however, it is not clear (1) whether “data usage” is the usage of the data item or not, if so why the usage of the data item by the application is not and is compliance with the regulatory requirements.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims recite the limitation of accessing regulatory requirements, creating a strategy for the regulatory and outputting indications of the strategy, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the 
This judicial exception is not integrated into a practical application because the claim only recites additional element – using a/the computer system for processing privately to perform accessing regulatory requirements. The computer system in claimed steps (e.g., accessing, creating and outputting, etc.) is recited at a high-level of generality (e.g., as a generic computer performing a generic computer function of accessing information in privately) such that it amounts no more than mere instructions to apply the exception using a generic computer component. According, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11-14 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auvenshine et al. (US 2018/0103084 A1).

As per claim 1, Auvenshine teaches a method, comprising
accessing and processing, by a computer system, regulatory requirements for one or more data items in a private manner, wherein both the one or more data items and the regulatory requirements are accessed and processed privately [abstract; fig. 3; par. 0068, lines 1-15; par. 0130, lines 1-13; par. 0180, lines 1-10 of Auvenshine teaches that a computer system accesses (e.g., reading stored files) and processes regulatory requirements (e.g., requirements by government regulations or business policies) for one or more data items (e.g., the data elements) in a private manner (using hot/cold characterization instead of exact content or using secured channels), wherein both the one or more data items and the regulatory requirements (e.g., the specifications of a data-migration project) are accessed and processed privately (using hot/cold characterization instead of exact content or using secured channels)];
creating by the computer system an orchestration strategy satisfying the regulatory requirements, wherein the orchestration strategy comprises one or more recommendations associating the one or more data items with one or more processes [fig. 6; par. 0069, lines 1-20; par. 0076, lines 1-14; par. 0180, lines 1-10; par. 0182, lines 1-12; par. 0183, lines 1-12 of Auvenshine teaches creating by the computer system an orchestration strategy satisfying the regulatory requirements (e.g., the constraints), wherein the orchestration strategy comprises one or more recommendations associating the one or more data items (e.g., the data elements to be migrated) with one or more processes (e.g., the 
outputting by the computer system indications of the orchestration strategy to be used to implement regulatory compliance for processing of the one or more data items by associated ones of the one or more processes [par. 0169, lines 1-19 of Auvenshine teaches outputting (e.g., providing for reviewing) by the computer system indications of the orchestration strategy (e.g., the cost of migration data elements) to be used to implement regulatory compliance for processing of the one or more data items (e.g., the migrating of the data elements) by associated ones of the one or more processes (e.g., the assessment task, computing sensitivity signature, soft cost processing, etc.)].

As per claim 2, Auvenshine teaches the method of claim 1. 
Auvenshine further teaches wherein the orchestration strategy covers an assignment of data to storage and indicates one or more processes to use to store the one or more data items at a specific storage [par. 0066, lines 1-15; par. 0067; par. 0068, lines 1-15; par. 0070, lines 1-17 of Auvenshine teaches wherein the orchestration strategy (e.g., how the data elements to be migrated) covers an assignment of data to storage (e.g., the task of migrating data) and indicates one or more processes (e.g., the assessment task, computing sensitivity signature, soft cost processing, etc.) to use to store the one or more data items at a specific storage (e.g., in a different server, a cloud platform, etc.)].

As per claim 3, Auvenshine teaches the method of claim 1. 
Auvenshine further teaches wherein the orchestration strategy covers an assignment of data items to a specific process and indicates a specific process to use to that consumes the one or more data items [par. 0066, lines 1-15; par. 0068, lines 1-15; par. 0070, lines 1-17; par. 0136, lines 1-19 of Auvenshine teaches wherein the orchestration strategy (e.g., how the data elements to be migrated) covers an assignment of data items (e.g., the task of migrating data) to a specific process (e.g., transmitting in an encrypted format, etc.) and indicates a specific process to use to that consumes the one or more data items (e.g., the data element characterized as sensitive information].

As per claim 4, Auvenshine teaches the method of claim 1. 
Auvenshine further teaches ingesting by the computer system preferences from a user on the orchestration strategy, and wherein the creating the orchestration strategy uses the ingested preferences to create the orchestration strategy [see fig. 6; par. 0136, lines 1-19; par. 0183, lines 1-3; par. 0186, lines 1-10 of Auvenshine].

As per claim 11, Auvenshine teaches the method of claim 1. 
Auvenshine further teaches wherein creating the orchestration strategy is performed in order to optimize a metric while preserving compliance constraints as defined by the regulatory requirements [fig. 6; par. 0178, lines 1-6 of Auvenshine 

As per claim 12, Auvenshine teaches the method of claim 1. 
Auvenshine further teaches providing by the computer system software as a service in a cloud environment, wherein the service implements operations comprising the accessing and processing the regulatory requirements, the creating the orchestration strategy, and the outputting the indications of the orchestration strategy [see par. 0064, lines 1-10; par. 0087, lines 1-10 of Auvenshine].

As per claim 13, Auvenshine teaches the method of claim 1. 
Auvenshine further teaches wherein the one or more processes are associated with an application, where data usage by the application does not address compliance with the regulatory requirements, but following the orchestration strategy ensures use of the application on the one or more data items will comply with the regulatory requirements [see par. 0076, lines 1-14; par. 0183, lines 1-12 of Auvenshine].

Claims 14 and 24-26 are system claims that correspond to the method claims 1 and 11-13, and are analyzed and rejected accordingly [see fig. 3 of Auvenshine for components, for example memory, processor, etc., of the system].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Auvenshine et al. (US 2018/0103084 A1) in view of Maung (US 2018/0285887 A1).

As per claim 5, Auvenshine teaches the method of claim 1. 
Auvenshine does not explicitly teach but Maung teaches providing certificates of compliance to regulations in a private manner, the certificates of compliance indicating the recommendations in the orchestration strategy comply with the regulations [par. 0062, lines 1-23 of Maung teaches providing certificates (e.g., a report or a certificate that indicates compliance of the controls) of compliance to regulations in 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Auvenshine with the teaching of Maung to include providing a certificate indicating a compliance of the regulatory standards because it improves technical solutions that address the technical problems attendant to federating data collection, data formatting and data communications - see par. [0011] of Maung.

Allowable Subject Matter
Claims 6-10 and 20-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the 101 and 112 rejections (if any) stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495